Citation Nr: 1023648	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  04-35 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1975 to March 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

The Veteran was afforded a January 2009 Travel Board hearing 
before the undersigned Veterans Law Judge.  The hearing 
transcript is part of the record.

This claim was previously before in the Board in May 2009.  
At that time, the Board determined that new and material 
evidence had been submitted to reopen the claim and the Board 
remanded the claim to the RO for additional development.  The 
RO has complied with the remand directives.  


FINDINGS OF FACT
 
1.	 The Veteran has a diagnosis of PTSD.

2.	The Veteran experienced a sexual assault during service.

3.	With resolution of the benefit of the doubt in the 
Veteran's favor, PTSD was caused by sexual assault 
experienced in service. 


CONCLUSION OF LAW

The criteria for service connection for PTSD are 
approximated.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f)(3)) (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  The Board has considered this 
legislation, but finds that, given the favorable action taken 
below; no discussion of the VCAA at this point is required.

Merits of the Claim

The Veteran contends that service connection for PTSD is 
warranted.  She maintains that she was sexually assaulted in 
service, and has PTSD as a result of that attack.  Having 
carefully considered the claim in light of the record and the 
applicable law, service connection is warranted for PTSD and 
the Veteran's claim is granted.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the Veteran's service 
records may corroborate the Veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a post-traumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the Veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

As an initial matter, it must be shown that the Veteran has a 
current diagnosis of PTSD made in accordance with DSM-IV 
because service connection cannot be established without a 
current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

In this case, service medical evidence is devoid of findings, 
treatment, or diagnoses of PTSD or any other psychiatric 
condition.  After service, VA treatment records dated April 
2003 reflect that the Veteran was diagnosed with PTSD. 

With regard to evidence of the sexual assault, the Veteran 
reported to the VA physician that she was raped during 
service by a fellow service member.  As part of treatment, 
she joined a women's stress disorder group. 

The Veteran's service treatment records reveal the following 
relevant material.  In June 1977, the Veteran complained of 
depression.  Then, during a March 1980 medical evaluation, 
the Veteran reported that she was then having, or once had, 
"frequent trouble sleeping;" "depression or excessive worry;" 
and "nervous trouble of any sort," which she recorded as 
occurring in Korea from February 1977 to November 1977, and 
in Germany from December 1979 to January 1980 - the military 
medical examiner noted that the Veteran had "situational 
depression."  Finally, in April 1980, the Veteran complained 
of an inability to sleep at nights, and reported that she had 
recently returned from an emergency leave - she was diagnosed 
as having depression.  

While serving on active military duty, the Veteran was 
promoted to Specialist Five E-5 and was discharged from 
active duty in March 1984 in that rank and pay grade; After 
she was discharged from active military duty in March 1984, 
the Veteran enlisted in the US Army Reserve in October 1984 
and was discharged from the US Army Reserve in October 1988.  
Post-active service, the Veteran was promoted to Staff 
Sergeant E-6 in June 1985 and to Sergeant First Class E-7 in 
October 1986.

In a May 2003 statement, the Veteran provided additional 
details that the rape occurred on assignment in Worms, 
Germany during 1979.  She reported the incident at that time, 
and was transferred to Miesau, Germany.

During the January 2009 Travel Board hearing, the Veteran 
reiterated that she was raped during active service.  She 
reported the incident occurred in December 1979 and January 
1980 during service in Worms, Germany.  She could not recall 
the assailant's name.  She informed her supervisors about the 
rape and assaults because the assailant persisted in 
harassing her.  No disciplinary action was taken against the 
assailant.  The supervisors transferred her to Miesau, 
Germany.  After the incident, the Veteran recalled being 
depressed.  She stated that she did not seek any psychiatric 
treatment following the incident, but consumed herself with 
work and started abusing drugs and alcohol.  She stated that 
she began seeking rehabilitative treatment for drugs and 
alcohol abuse around 1990.  She also testified that following 
service, a third rape occurred.  Additionally, she reported 
incidences of sexual abuse prior to military service, but the 
psychological manifestations, such as depression or other 
PTSD symptoms, were not present until after she was assaulted 
during military service.

The Veteran also stated that she reported the in-service rape 
to two senior-level non-commissioned officers - her unit 
first sergeant and a command sergeant major.  She further 
stated that to her knowledge, the perpetrator of the alleged 
rape was not punished because he was near to retirement.  She 
stated that she did not testify at any administrative or 
formal inquiry of the incident.

The Veteran underwent a VA examination in September 2009.  
During that examination, the Veteran reported a history of 
childhood sexual abuse.  She also reported the sexual assault 
while in the military.  Specifically, the Veteran stated that 
while she was stationed in Germany, she was dating a fellow 
serviceman.  She provided details as to the assault, and 
further information as to another assault by the perpetrator 
on another individual. 

The examiner stated that she was unable to determine without 
resorting to mere speculation whether a sexual assault did 
occur in the military.  The examiner continued to state that 
there is no evidence indicating that the reported military 
sexual assault had more of an impact that assaults she 
experienced outside of service.  The examiner opined that the 
Veteran's PTSD was likely due to the combined effects of 
numerous sexual assaults.  

The examiner stated that the Veteran's PTSD is due to the 
combined effects of the multiple sexual assaults experienced 
by the Veteran.  The law provides that when it is not 
possible to separate the effects of a service-connected 
condition and a non-service-connected condition, the 
provisions of 38 C.F.R. § 3.102 mandate that reasonable doubt 
on any issue was to be resolved in the Veteran's favor, and 
that all signs and symptoms be attributed to the service- 
connected condition.  Mittleider v. West, 11 Vet. App. 181, 
182 (1998).  The examiner did not rule out that the Veteran 
was sexually assaulted in service.  Therefore, the Board 
finds that the Veteran's PTSD is, at least in part, a result 
of the in-service sexual assault.  

Accordingly, the Board finds that in resolving the benefit of 
the doubt in favor of the Veteran, the Veteran's claim for 
service connection for PTSD is granted.  


ORDER

Service connection for PTSD is granted.



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


